Order, Supreme Court, New York County (M. Evans, J.), entered on September 24, 1981, unanimously affirmed. Plaintiff-respondent-appellant shall recover of defendant-appellant-respondent $75 costs and disbursements of this appeal. The appeals from the orders of said court entered on January 13, 1981 and June 22, 1981, respectively, are dismissed, without costs and without disbursements, as having been superseded by the appeal from the order of September 24, 1981, No opinion. Concur — Sullivan, J. P., Ross, Carro, Silverman and Bloom, JJ.